IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


NANCY KELLER,                          : No. 24 WAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
WORKER'S COMPENSATION APPEAL           :
BOARD (UPMC PRESBYTERIAN               :
SHADYSIDE),                            :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.